Per Curiam.

The order should be affirmed, with $10 costs and taxable disbursements. The failure of the owner to have contracted regarding the rights of an injured infant claimant precludes such owner from the protection afforded under the United States Code (tit. 46, § 183b). In any event, a triable issue of fact was raised as to whether the owner had such knowledge of the injury to the infant plaintiff as would have entitled a court to have made a determination as to whether the owner has been prejudiced by the failure of the infant to have given notice as prescribed in said statute. No opinion.
Concur — Pette, Di Giovanna and Brown, JJ.
Order affirmed, etc.